IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF THE                                 No. 84799
                  APPLICATION OF: ROY JAMES
                  TROST

                  ROY JAMES TROST, FOR CHANGE OF                            FILED
                  NAME,
                  Appellant.                                                JUL 15 2022
                                                                           ELIZABETH A. BROWN
                                                                        CLERK • SU      ME COURT
                                                                       BY



                                      ORDER DISMISSING APPEAL

                            This appeal was docketed on June 1, 2022, without payment of
                 the requisite filing fee. See NRAP 3(e). That same day, this court issued a
                 notice directing appellant to pay the required filing fee or demonstrate
                 compliance with N.RAP 24 within 14 days. The notice advised that failure
                 to comply would result in the dismissal of this appeal. To date, appellant
                 has not paid the filing fee or otherwise responded to this court's notice.
                 Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BROWN

                                                           BY:


                 cc:   Hon. James Todd Russell, District Judge
                       Roy James Trost
                       Carson City Clerk


 SUPREME COURT
        OF
     NEVADA


CLERK'S ORDER

 10) 1947